Citation Nr: 0926090	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  00-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran had active service from February 1943 to June 
1946.  He died in May 1971; the present appellant is the 
Veteran's widow.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board issued a decision in August 2002 denying the 
appellant's petition to reopen a previously denied claim for 
service connection for the cause of the Veteran's death.  The 
appellant appealed the Board's August 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in May 2003, the Court vacated the Board's 
decision and remanded the case to the Board for action 
consistent with a joint motion of the parties.  In March 
2004, the Board remanded this case for additional evidentiary 
development.

In a decision dated in December 2005, the Board reopened the 
claim and denied it on the merits; the appellant once again 
appealed to the Court.  In an Order dated in January 2008, 
the Court vacated that portion of the Board's December 2005 
decision that denied the reopened claim, and remanded the 
case to the Board for additional development consistent with 
a joint motion of the parties.

The Board remanded the case further development in July 2008.  
The case has now been returned to the Board for further 
appellate action.

In a statement dated in June 2009, the appellant has raised 
the issue of entitlement to dependency and indemnity 
compensation under 38 U.S.C. § 1151 (West 2002) based upon VA 
treatment.  This issue has not been addressed by the RO.  
Therefore, it is referred to the RO for appropriate action.


REMAND

Pursuant to the Board's July 2008 remand directive, a VA 
cardiologist reviewed the claims folder and provided a 
medical opinion in December 2008.  In the opinion, the 
cardiologist stated that during the Veteran's time in 
service, he already had mitral regurgitation, a complication 
of childhood rheumatic fever and rheumatic heart disease.  It 
is not clear why the cardiologist stated this in view of the 
absence of any such notation in the service treatment 
records.

Moreover, in the July 2008 remand directive, the Board stated 
if an immediate or contributory cause of the Veteran's death 
was present in service, the cardiologist was to provide an 
opinion as to whether the disorder clearly and unmistakably 
existed prior to service and clearly and unmistakably 
underwent no chronic increase in severity as a result of 
service.  The cardiologist providing the December 2008 
opinion failed to comply with this directive.

The Court has held that compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

REMAND

The Veteran was most recently afforded a VA examination to 
determine the current degree of severity of his bilateral 
knee disability in March 2006.  At the examination, the 
Veteran reported that he experienced flare ups of his knee 
symptoms at least twice a week, that the flare-ups lasted 
approximately half a day, and that his pain was close to 
unbearable during the flare ups.  Unfortunately, the examiner 
did not provide an assessment of the functional impairment 
present during flare ups.  Moreover, although the examiner 
indicated that the range of motion for each knee diminished 
following repetitive testing, the examiner failed to specify 
the range of motion for the left knee following repetitive 
testing.  Therefore, the Board has determined that the report 
of this examination is inadequate for rating purposes.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board further notes that the Veteran receives treatment 
for his knees at the Richmond VA Medical Center.  Any 
pertinent VA treatment records for the period since June 2006 
should be associated with the claims folder.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The claims folder should be returned 
to the cardiologist who provided the 
December 2008 opinion.  He should be 
requested to provide an addendum 
identifying reasons for his belief that 
mitral regurgitation was present in 
service.  In addition, he should provide 
an opinion as to whether the mitral 
regurgitation clearly and unmistakably 
existed prior to service and clearly and 
unmistakably underwent no chronic 
increase in severity as a result of 
service.  

The rationale for all opinions expressed 
must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
her representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


